DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered and are persuasive in part.
Applicant’s arguments and amendments to the Drawings and Specification overcome the Drawing Objections and Specification Objections cited in the Office Action dated 05/23/2022.  However, upon further review and consideration, new Drawing Objections and Specification Objections are cited.  Details are presented below.
Applicant’s arguments and claim amendments overcome the 35 U.S.C. 112(b) rejection of Claim 16-17.
Applicant’s arguments pertaining to the 35 U.S.C. 112(b) rejection of Claim 4 are not persuasive.  Given that claimed “first substrate handling surface,” “second substrate handling surface,” “first finger protrusion,” and “second finger protrusion” are not identified in the drawings, and given that “first finger protrusion” and “second finger protrusion” lack antecedence in the Specification, the Examiner has determined that the limitations “first finger protrusion” and “second finger protrusion” are unclear in terms of which structures in Applicant’s drawings are referenced.
In reference to the 35 U.S.C. 102(a)(1) rejection of currently pending Claims 1-5 and 8-9, and 35 U.S.C. 103 currently pending Claims 11-16, Applicant argues that “Kosuge does not teach a position sensor positioned to detect a shaft of the air cylinder 313 (alleged to correspond to the claimed "linear actuator") located within an enclosure.”
The Examiner responds that the change of scope resulting from amendments to Claims 1 and 11 require a different interpretation of Kosuge.  The Examiner maintains that Kosuge anticipates at least Claims 1-5 and 8-9, and makes obvious Claims 11-16, of the currently pending claims.  A detailed rejection is presented below.

Drawings
The drawings were received on 08/23/2022.  These drawings are accepted.  However, upon further review and consideration, the Examiner has determined the need for new Drawing Objections.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first substrate handling surface,” “second substrate handling surface,” “first finger protrusion,” and “second finger protrusion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim limitations “first finger protrusion,” and “second finger protrusion” are not supported by Applicant’s Specification.  Although it appears that these limitations are disclosed “first support finger” and “second support finger,” this assumption is not definite given that previously cited Drawing Objections, and given that, as claimed, the “first substrate handling surface” comprises the “first finger protrusion,” and the “second substrate handling surface” comprises the “second finger protrusion.”  However, when considering Applicant’s Figure 4, one of ordinary skill in the art would interpret that the disclosed “first support finger” would comprise the “first substrate handling surface,” and that the disclosed “second support finger” would comprise the “second substrate handling surface.”  Thus, it is the Examiner’s position that further amendments to claims, drawings, and/or specification for clarity as to what Applicant is claiming as their invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first coupling member” and “second coupling member” in claims 5 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite for the limitations “first finger protrusion” and “second finger protrusion” within context of the claim.  The limitations lack antecedence in the Specification.  Applicant has disclosed a “first support finger (420)” and a “second support finger (424),” but as understood from Applicant’s disclosure, the first support finger comprises a handling surface, which is in contrast to the handling surfaces comprising first and second finger protrusions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosuge et al. (US 2014/0030048).
Kosuge discloses;
Claim 1. A substrate handling system, comprising: 
an enclosure (312) comprising an outer wall having a first opening (opening for right-hand 314) and a second opening (opening for left-hand 314) formed therethrough; an actuator assembly (313, 313a, 314, 315, 317, and 319) disposed within the enclosure the actuator assembly comprising: a linear actuator (313-315) comprising an actuator shaft (314); and a position sensor (319) positioned to detect a location of the actuator shaft; a first handling blade (right-hand 310) coupled to the actuator assembly through the first opening, the first handling blade comprising a first substrate handling surface (inner surface of 311 that contacts W) disposed outside of the enclosure; and a second handling blade (left-hand 310) coupled to the actuator assembly through the second opening, the second handling blade comprising a second substrate handling surface (inner surface of 311 that contacts W) disposed outside of the enclosure (Par. 0097-0099 and Fig. 8 and 11-12).  
Claim 2. The substrate handling system of claim 1, wherein the first handling blade and the second handling blade are disposed outward and in a similar direction from the enclosure (Fig. 8).  
Claim 3. The substrate handling system of claim 2, wherein both of the first handling blade and the second handling blade further comprise an inner surface (inner surface of 311) and an outer surface (outer surface of 311), wherein the first substrate handling surface is disposed on the inner surface of the first handling blade and the second substrate handling surface is disposed on the inner surface of the second handling blade (Fig. 8).  
Claim 4 (as best understood by the Examiner). The substrate handling system of claim 3, wherein the first substrate handling surface and the second substrate handling surface each further comprise a first finger protrusion (upper protrusion of 311) and a second finger protrusion (lower protrusion of 311) (Fig. 8).  
Claim 5. The substrate handling system of claim 1, further comprising a first coupling member (right-hand 314) coupled to the first handling blade adjacent to the actuator assembly and a second coupling member (left-hand 314) coupled to the second handling blade adjacent to the actuator assembly, wherein the first coupling member and the second coupling member are disposed through each of the first opening and the second opening respectively (Par. 0097 and Fig. 8 and 12).  
Claim 8. The substrate handling system of claim 1, further comprising a guide rail assembly (annotated Fig. 12) disposed within the enclosure and coupled to the first handling blade and the second handling blade.  
Claim 9. The substrate handling system of claim 1, wherein the enclosure, the actuator assembly, the first handling blade, and the second handling blade form a first substrate indexer assembly (31) and further comprising a second substrate indexer assembly (112), wherein the second substrate indexer assembly further comprises: an enclosure (116), the enclosure comprising an outer wall with a first opening (opening for right-hand 114a) and a second opening (opening for left-hand 114a) formed therethrough; an actuator assembly (disclosed as “air cylinder,” Par. 0064) disposed within the enclosure; a first handling blade (right-hand 114) coupled to the actuator assembly, the first handling blade comprising a first substrate handling surface (Fig. 4c) disposed outside of the enclosure; and a second handling blade (left-hand 114) coupled to the actuator assembly, the second handling blade comprising a second substrate handling surface (Fig. 4c) disposed outside of the enclosure (Par. 0062-0071 and Fig. 3, 4c, and 8).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kosuge.
Claim 6. Kosuge does not recite the first handling blade and the second handling blade are disposed through each of the first opening and the second opening respectively.
	However, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Kosuge’s handling blades and respective connecting members to be formed as a single unit to simplify fabrication, which would result in claimed “first handling blade and the second handling blade are disposed through each of the first opening and the second opening respectively.”
Claim 10. Kosuge discloses a support column (annotated Fig. 3); the first substrate indexer assembly moveably coupled to the column by a first connection shaft (316) and a first actuator assembly (implicitly disclosed, Par. 0101), wherein the first connection shaft is rotatably connected to the first actuator assembly; and further discloses a rail (annotated Fig. 3) disposed along the length of another support column (102), the second substrate indexer assembly moveably coupled to the second rail by a second connection shaft (110) and a second actuator assembly (inside 108), wherein the second connection shaft is rotatably connected to the second actuator assembly (Par. 0062 and 0101, and Fig. 3 and 8).
	Kosuge does not recite a first rail disposed along a length of the support column, the first substrate indexer assembly moveably coupled to the first rail by the first connection shaft and parallel to the first rail.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Kosuge’s column 102 to include an additional rail disposed along the length of another support column to attached the first connection shaft to so that both indexer assemblies would be moveably coupled to the column.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al. (US 10,906,756) in view of Kosuge.
	Wakabayashi discloses;
Claim 11. A substrate handling system comprising: 
a guiding beam (21); a support column (22) coupled to the guiding beam and moveable along a first axis; a first rail (91) disposed along a length of the support column and perpendicular to the first axis; a second rail (92) disposed along the length of the support column and parallel to the first rail; a first substrate indexer assembly (81) moveably coupled to the first rail; a second substrate indexer assembly (82) moveably coupled to the second rail, wherein the first substrate indexer assembly and the second substrate indexer assembly each comprise a base (84) (Col. 4 and 12, and Fig. 2 and 10). 
Claim 12. The substrate handling system of claim 11, wherein the first substrate indexer assembly is coupled to the first rail by a connection shaft (annotated Fig. 10).  
	Wakabayashi does not recite;
Claim 11. The base is an enclosure, the enclosure comprising an outer wall with a first opening and a second opening formed therethrough; an actuator assembly disposed within the enclosure, the actuator assembly comprising: a linear actuator comprising an actuator shaft; and a position sensor positioned to detect a location of the actuator shaft; a first handling blade coupled to the actuator assembly, the first handling blade comprising a first substrate handling surface disposed outside of the enclosure; and a second handling blade coupled to the actuator assembly, the second handling blade comprising a second substrate handling surface disposed outside of the enclosure.  
Claim 13. The substrate handling system of claim 12, wherein the connection shaft is configured to rotate the enclosure about an axis, such that the first handling blade and the second handling blade swing between a vertical and a horizontal position.  
Claim 14. The substrate handling system of claim 11, further comprising a coupling member disposed between the actuator assembly and each of the first handling blade and the second handling blade.  
Claim 15. The substrate handling system of claim 11, wherein the actuator assembly comprises a guide rail assembly disposed within the enclosure, the guide rail assembly coupled to the first handling blade and the second handling blade.  
Claim 16. The substrate handling system of claim 15, further comprises: two brackets, each of the two brackets coupled to one of the first and second handling blades and one of a first coupling member or a second coupling member; and two opening covers, each of the opening covers disposed at least partially between the two brackets, the first coupling member, and the second coupling member.  
	However, Kosuge discloses a substrate handling system having a substrate indexer assembly (31) for inverting a substrate, the substrate indexer assembly comprising a base (312) coupled to a support column (318) by a connection shaft (316) (Par. 0101 and Fig. 8), and further teaches;
Claim 11. The base is an enclosure, the enclosure comprising an outer wall with a first opening (opening for right-hand 314) and a second opening (opening for left-hand 314) formed therethrough; an actuator assembly (313, 313a, 315, and 317) disposed within the enclosure, the actuator assembly comprising: a linear actuator (313-315) comprising an actuator shaft (314); and a position sensor (319) positioned to detect a location of the actuator shaft; a first handling blade (right-hand 310) coupled to the actuator assembly, the first handling blade comprising a first substrate handling surface (inner surface of 311 that contacts W) disposed outside of the enclosure; and a second handling blade (left-hand 310) coupled to the actuator assembly, the second handling blade comprising a second substrate handling surface (inner surface of 311 that contacts W) disposed outside of the enclosure (Par. 0097-0099 and Fig. 8 and 11-12).  
Claim 13. The connection shaft is configured to rotate the enclosure about an axis, such that the first handling blade and the second handling blade swing between a vertical and a horizontal position (Par. 0101).  
Claim 14. A coupling member (314) disposed between the actuator assembly and each of the first handling blade and the second handling blade (Par. 0097 and Fig. 8 and 12).  
Claim 15. The substrate handling system of claim 11, wherein the actuator assembly further comprises a guide rail assembly (annotated Fig. 12) disposed within the enclosure, the guide rail assembly coupled to the first handling blade and the second handling blade.  
Claim 16. The substrate handling system of claim 15, further comprising: two brackets (right and left 313a), each of the two brackets coupled to one of the first and second handling blades (indirectly) and one of a first coupling member or a second coupling member (314); and two opening covers (annotated Fig. 12), each of the opening covers disposed at least partially between the two brackets, the first coupling member, and the second coupling member (Par. 0098 and Fig. 12).  
Therefore, in view of Kosuge’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Wakabayashi’s substrate handling system to include indexer assemblies as taught by Kosuge to be able to invert the substrate.

Allowable Subject Matter
Claims 18-20 are allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


    PNG
    media_image1.png
    992
    888
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1084
    873
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    1075
    866
    media_image3.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD P JARRETT/Primary Examiner, Art Unit 3652